Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shirley Ann Stewart appeals the district court’s orders dismissing her civil complaint and denying her motion for reconsideration. See Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stewart v. Dimon, No. 1:14-cv-01707-TSE-MSN (E.D. Va. filed Mar. 13, 2015 & entered Mar. 20, 2015; filed Apr. 3, 2015 & entered Apr. 6, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.